                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

                  Plaintiff,

       v.                                               Case No. 17-cr-191-pp

STEPHEN LEWIS, THERESA LEWIS,
and DEMETRA Q. HINKLE,

                  Defendants.

     ORDER DENYING GOVERNMENT’S MOTIONS FOR RECONSIDERATION
                        (DKT. NOS. 83, 87)


       The government asks this court to reconsider its May 15, 2019 order

remanding the case to Magistrate Judge Nancy Joseph to hold a Franks

hearing. Dkt. Nos. 83, 87.1 The defendants opposed the motion. Dkt. No. 88.

The government did not file a reply within the five days provided by Criminal

Local Rule 12(b)(3); it filed its reply brief on June 14, 2019—within seven days

of the defendants’ response. The court has considered all briefs, including the

government’s reply brief, and denies the motion.

I.     Standard for Motions to Reconsider

       The government does not cite a rule under which the court should

consider its motion. Perhaps this is because “[n]one of the Rules of Criminal


1 The government filed its first motion to reconsider on May 29, 2019 (dkt. no.
83); later that day, it filed a second motion (dkt. no. 87). The second motion
clarified that the first motion inadvertently had failed to include defendant
Demetra Q. Hinkle. The second motion indicated that the government wished
the court to reconsider its order as to both Stephen Lewis and Demetra Q.
Hinkle. Otherwise, the contents of the motions are identical.
                                        1
Procedure authorizes a generic motion to reconsider; the criminal rules lack a

counterpart to the motions authorized by Fed. R. Civ. P. 50(b), 52(b), or 59[.]”

United States v. Rollins, 607 F.3d 500, 502 (7th Cir. 2010). Nonetheless,

motions to reconsider “are ordinary elements of federal practice that exist in

criminal prosecutions despite their omission from the Rules of Criminal

Procedure[;]” “motions to reconsider in criminal prosecutions are proper and

will be treated just like motions in civil suits.” Id. (citing United States v. Healy,

376 U.S. 75, 84 (1964)).

      Like the criminal rules, “the Federal Rules of Civil Procedure do not

expressly recognize a ‘motion to reconsider.’” United States v. Roth, 2010 WL

1541343 at *2 (E.D. Wis., April 10, 2010). There are several rules and

standards that allow a court to reconsider a prior order or judgment; which of

those rules or standards applies depends on the stage of the case, and the

finality of the order or judgment.

      Federal Rule of Civil Procedure 54(b) allows a court to revise an “order or

other decision . . . that adjudicates fewer than all the . . . rights and liabilities

of fewer than all the parties” but “does not end the action as to any of the

claims or parties.” Rule 59(e) allows a party to ask a court to alter or amend a

judgment. Under Rule 60(b), a party may ask a court for relief from a “final

judgment, order, or proceeding” under six specific circumstances. Finally,

although the “law of the case” doctrine holds that “a court generally should not

reopen issues decided in earlier stages of the same litigation,” United States v.

Harris, 531 F.3d 507, 513 (7th Cir. 2008) (citing Agostini v. Felton, 521 U.S.

                                          2
203, 206 (1997)), the doctrine authorizes reconsideration of a previous ruling

in the same litigation under certain circumstances.

      Rule 59(e) allows a party to file a motion asking the court to alter or

amend a judgment if the party files that motion “no later than 28 days after the

entry of the judgment.” Because this case has not proceeded beyond the

pretrial motion stage, there is no “judgment” for this court to alter or amend.

The Rule 59(e) standard does not apply.

      Rule 60(b) allows a party to seek relief from an “order” for any of six

enumerated reasons, including mistake, inadvertence, newly-discovered

evidence, fraud, or any other reason that justifies relief. Fed. R. Civ. P. 60(b).

Rule 60(b), however, “is, ‘by its terms[,] limited to “final” judgments or orders’

and is ‘inapplicable to interlocutory orders.’” Phillips v. Sheriff of Cook Cty.,

828 F.3d 541, 559 (7th Cir. 2016) (quoting Santamarina v. Sears, Roebuck &

Co., 466 F.3d 570, 571 (7th Cir. 2006)) (additional citations omitted). See also,

Malone v. Securitas Sec. Servs. USA, Inc., 669 F. App’x 788, 790 (7th Cir.

2016) (collecting cases in support of the proposition that a party may not use

Rule 60(b) to request reconsideration of an order issued at any time prior to

final judgment).

      The court’s May 15, 2019 order remanded the case to Judge Joseph for

the purposes of holding a Franks hearing. It did not resolve the case. It was an

interlocutory order, so the Rule 60(b) standard does not apply.

      In Galvan v. Norberg, 678 F.3d 581, 587 (7th Cir. 2012), the Seventh

Circuit explained that Rule 54(b) allows a court to review non-final orders “at

                                          3
any time before the entry of a judgment adjudicating all the claims and all the

parties' rights and liabilities.” The court will consider the plaintiffs’ motion as a

motion to reconsider a non-final order under the Rule 54(b) standard. In

reconsidering a non-final order under Rule 54(b), several fellow district courts

have concluded that the standard is the same as the standard courts apply in

considering a motion to alter or amend a judgment under Rule 59(e). See, e.g.,

Saccameno v. Ocwen Loan Servicing, LLC, Case No. 15-c-1164, 2018 WL

1240347 at *2 (N.D. Ill. Mar. 9, 2018); Katz-Crank v. Haskett, Case No. 13-cv-

00159, 2014 WL 3507298 at *2 (S.D. Ind. July 14, 2014) (citation omitted);

Morningware, Inc. v. Hearthware Home Products, Inc., Case No. 09 c 4348,

2011 WL 1376920 at *2 (N.D. Ill. April 12, 2011); Bilek v. American Home

Mortg. Servicing, Case No. 07 c 4147, 2010 WL 3306912 at *1 (N.D. Ill. Aug.

19, 2010); Woods v. Resnick, 725 F. Supp. 2d 809, 827-28 (W.D. Wis. 2010).

      Motions to reconsider “are ‘viewed with disfavor,’ and they are granted

‘only in the rarest of circumstances and where there is a compelling reason.’”

Saccameno, 2018 WL 124037 at *2 (quoting United States v. Givens, No. 12 CR

421-1, 2016 WL 6892868, at *2 (N.D. Ill. Nov. 23, 2016)). Motions to reconsider

under Rule 54(b) “serve a limited function; to correct manifest errors of law or

fact or to present newly discovered evidence.” Id. (quoting Hicks v. Midwest

Transit, Inc., 531 F.3d 467, 474 (7th Cir. 2008)). See also, Katz-Crank, 2014

WL 3507298 at *2. “A ‘manifest error’ is not demonstrated by the

disappointment of the losing party;” it “is the ‘wholesale disregard,

misapplication, or failure to recognize controlling precedent.’” Bilek, 2010 WL

                                          4
3306912 at *1 (quoting Oto v. Metropolitan Life Ins. Co., 224 F.3d 601, 606

(7th Cir. 2000)). “Newly discovered evidence” is evidence that was “not available

at the time of briefing.” Katz-Crank, 2014 WL 3507298 at *2 (citation omitted).

“[A] motion to reconsider is not an occasion to make new arguments.” Id. (citing

In re Prince, 85 F.3d 314, 324 (7th Cir. 1996)). “Motions for reconsideration in

the district courts are generally disfavored because ‘a re-do of a matter that has

already received the court’s attention is seldom a productive use of taxpayer

resources because it places all other matters on hold.’” Id. (quoting Burton v.

McCormick, No. 3:11-CV-026, 2011 WL 1792849, at *1 (N.D. Ind. May 11,

2011)). Such a motion ‘does not provide a vehicle for a party to undo its own

procedural failures, and it certainly does not allow a party to introduce new

evidence or advance arguments that could and should have been presented to

the district court prior to [the decision to be reconsidered].” Woods, 725

F.Supp. at 828 (quoting United States v. Resnick, 594 F.3d 562, 568 (7th Cir.

2010)).

II.   The Parties’ Arguments

      The government asks this court to reconsider its May 15, 2019 decision

holding that Judge Joseph clearly erred at the pre-Franks hearing she held on

September 6, 2018. Dkt. No. 87 at 1. The government attaches the transcript

from the September 6, 2018 hearing—a transcript that had not been available

for this court to review at the time it issued its decision. Dkt. No. 87-1.

       The government begins by asserting that until the hearing began,

neither of the parties understood the purpose of the status conference or were

                                         5
prepared to address specific evidence. Id. at 2. When the hearing began, Judge

Joseph told the parties that she had scheduled the “status conference” because

she had had some questions regarding the parties’ arguments. Dkt. No. 87 at 4

(citing dkt. no. 87-1 at 4). She asked the parties to address paragraph seven of

the search warrant affidavit, then asked the defendants to clarify their

arguments. Id. The government asserts that defense counsel answered Judge

Joseph by stating that “‘the content of paragraph seven did not occur from his

review of discovery.’” Id. (citing dkt. no. 87-1 at 6). The government argues that

all it did was respond to that assertion by directing the court (and the

defendants) to a letter that had been produced in discovery months before and

which provided the factual basis for paragraph seven. Id. It says it offered the

letter because it

      was attempting to explain its confusion in responding to the
      defendants’ arguments, given that [their] statement that there was
      ‘no basis’ for the content of paragraph 7 is belied by the existence,
      production, and reliance by the defendants on the letter from the
      confidential source to case agents, which memorializes the
      statements made in paragraph 7 of the search warrant affidavit.

Id. at 4. The government argues that it did not raise the letter to explain away

discrepancies in the search warrant affidavit, and insists that for that reason,

this case is distinguishable from United States v. McMurtrey, 704 F.3d 502

(7th Cir. 2013). Id. at 4-5. The government contends that there is no basis for

the defendants’ assertion that the government cannot rebut their argument

using a letter produced in discovery and referred to—though not attached to—

the defendant’s opening brief to Judge Joseph. Id. The government’s reply brief

also maintains that the prosecutor, as an officer of the court, simply offered the
                                        6
letter to correct what the government characterizes as the defendant’s

“misrepresentation” to the court. The reply brief cites United States v. Fuller,

2019 WL 1822801 (6th Cir. Jan. 3, 2019), an unreported decision from outside

of this circuit.

       The government also maintains that any procedural error Judge Joseph

may have committed during the hearing was harmless. It argues that even if

Judge Joseph committed error, the remedy is not to require the parties to

participate in a Franks hearing; instead, the court should analyze the

defendants’ Franks showing without the benefit of the letter. Id. at 7-8. As it

did in its response to the defendants’ objection to Judge Joseph’s report and

recommendation, the government argues that the defendants have not made

the three-prong preliminary showing for a Franks hearing, asserting that (1)

they failed to show that the warrant contained false information; (2) they failed

to show that the false information was included in the affidavit intentionally or

with reckless disregard for the truth; and (3) they failed to show that the false

information was necessary to find probable cause and issue the warrant. Id. at

7 (citing United States v. Whitley, 249 F.3d 614, 620 (7th Cir. 2001)). As for

proposed next steps, the government asks the court to “reconsider its Order

Remanding for a Franks Hearing and either deny the motion for a Franks

hearing, or alternatively, remand to Judge Joseph to conduct an actual pre-

Franks hearing or an evidentiary hearing on the motion to suppress.” Id. at 9.

       The defendants respond by stressing that the standards for

reconsideration are exacting and that such motions are rarely granted. Dkt.

                                        7
No. 88 at 1 (citing Bank of Waunakee v. Rochester Cheese Sales, Inc., 906 F.2d

1185, 1191 (7th Cir. 1990)). The defendants argue that the government cannot

show that this court made any manifest errors of law, and opine that this court

thoroughly discussed, considered and applied the reasoning in McMurtrey in

ordering remand. Id. at 3. The defendants observe that much of the

government’s motion for reconsideration re-hashes the arguments from its

opposition to their objection. Id. at 3-4.

      Next, the defendants speculate that the government offered the transcript

of the September 6 hearing “either (1) to show that the Court misunderstood

what happened before Judge Joseph denied the Defendants’ Franks motion or

(2) to show that the transcript is newly-discovered evidence.” Id. at 5. The

defendants assert that if the government provided the transcript to show that

this court misunderstood what happened before Judge Joseph denied the

Franks motion, the transcript shows otherwise; they contend that “[t]he

transcript proves that Judge Joseph allowed the Government to present

evidence and arguments rebutting the assertions in the Defendants’ Franks

motion based on information outside the search warrant affidavit.” Id. at 7.

They argue that if the government attached the transcript as “newly discovered

evidence,” the transcript isn’t “newly discovered;” the government had “nearly

four months to order and incorporate the September 6th transcript into its

January 4, 2019 response to the Defendant’s objections.” Id. at 7.




                                          8
III.   Analysis

       The court’s forty-page May 15, 2019 order made the following

conclusions about the September 6, 2018 hearing:

       . . . Judge Joseph committed clear error in allowing the government
       to explain away the discrepancies the defendants had identified in
       the motion to suppress without converting the September 6, 2018
       hearing into a full-blown Franks evidentiary hearing. . . . The
       government seems to concede that it provided “the case agent’s
       notes and the letter from the confidential source to the case agent”
       to Judge Joseph. Id. at 10. It argues, however, that it did not
       “present evidence” when it directed Judge Joseph’s attention to the
       notes and the letter, because “no one was called to testify at the
       September 6, 2018 hearing.” Id. The court is at a loss to understand
       how giving the court information that it did not have in order to
       rebut the defendants’ allegations of false statements or omission
       does not constitute presenting evidence, whether the documents
       were presented through the testimony of a witness or just handed
       to the judge. The presentation of the notes and the letter appear to
       have been an attempt to “back up” one of Peskie’s assertions in
       paragraph seven of the affidavit that the defendants alleged was
       false, misleading or incomplete. McMurtrey, Glover and Bell state
       that the purpose of a pre-Franks hearing is to allow a defendant to
       supplement the allegations in his original motion when his written
       request for a Franks hearing does not make the “relatively difficult”
       preliminary showing required. The purpose is not to allow the
       government to present evidence to rebut the assertions the
       defendant made in the request; that is what the Franks hearing itself
       is for. By allowing the government to present evidence and
       arguments rebutting the assertions in the defendants’ request,
       Judge Joseph did what McMurtrey says a district court cannot do.

                   2.    Harmless error

              The government argues that even if Judge Joseph committed
       a procedural error, that error was harmless because the defendants
       “failed to make the requisite ‘substantial preliminary showing’ to
       obtain a Franks hearing.” Id. It argues that the McMurtrey trial
       court’s restrictions on the defendant’s ability to cross-examine the
       search warrant affiant were impermissible because the defendant
       had made a showing sufficient to warrant a full Franks hearing; it
       argues that here, the defendants did not make a sufficient showing
       to warrant a full Franks hearing, so the fact that Judge Joseph did


                                          9
      not give the defendants the opportunity to litigate the agent notes
      and the letter was harmless. Id. at 10-11. This is a circular
      argument.

            The McMurtrey court pointed out that if a “defendant’s initial
      Franks motion does not make the required ‘substantial preliminary
      showing,’ the court need not hold a pre-Franks hearing to provide
      the defendant a further opportunity to do so.” McMurtrey, 704 F.3d
      at 505. It appears that in this case, Judge Joseph had questions
      about whether the defendants’ initial Franks motion made the
      required substantial preliminary showing, because she scheduled
      an attorneys-only status hearing for the stated purpose of gathering
      more information about the defendants’ request for a Franks
      hearing. If Judge Joseph had read the defendants’ request for a
      Franks hearing and concluded that it did not make the requisite
      preliminary showing on its face, she could have denied the motion
      and moved on to the suppression motion. Rather than denying the
      motion, she scheduled the hearing, asking for more information.
      That implies she did not conclude that, on its face, the request for a
      Franks hearing failed to make the requisite showing. Given that,
      Judge Joseph had the discretion to give the defendants the
      opportunity to supplement their motion, but not to allow the
      government to make arguments based on information outside the
      four corners of the affidavit.

            Because the court cannot conclude that Judge Joseph’s error
      was harmless, the court will vacate the order denying the
      defendants’ motion for a Franks hearing and remand the case to
      Judge Joseph to conduct that hearing. As far as this court can tell,
      that is the remedy for allowing the government to rebut the
      allegations in the defendants’ request without expanding the status
      conference into a full evidentiary hearing.

Dkt. No. 80 at 37-38.

      In asking the court to reconsider those conclusions, the government

argues the court committed manifest error in two ways: (1) it erroneously

concluded that the September 6, 2018 hearing was a “pre-Franks hearing” and

the government did nothing wrong by offering a letter from discovery; and (2)

even if the court is correct that there was error, any error was harmless

because even without an explanation of the source of the information in
                                       10
paragraph seven, the defendants had not made the showing necessary to

warrant a Franks hearing. Dkt. No. 89 at Given these arguments, the court

understands the government to be offering the transcript of the September 6,

2018 hearing to show the court that it misapprehended the purpose of the

September 6, 2018 hearing and what happened at that hearing.

      The government has not presented any evidence or argument convincing

this court that it committed a manifest error of law or fact, or that there is any

other reason that justifies the relief the government has requested. The court

understands that Judge Joseph did not calendar or notice the hearing as a

“pre-Franks” hearing. The court understands that the parties were not

prepared to address specific evidence. The court understands the government’s

urge to rebut the defendants’ assertions with evidence that it believes

undermines those assertions. None of those facts mandate a conclusion that

the hearing did not end up functioning as a “pre-Franks” hearing. The

government’s assertion that it did nothing “wrong” in offering the supplemental

letter is explicitly addressed in McMurtrey’s discussion of the risks that

accompany a pre-Franks hearing:

      A district court that is in doubt about whether to hold a Franks
      hearing has discretion to hold a so-called “pre-Franks” hearing to
      give the defendant an opportunity to supplement or elaborate on the
      original    motion.   Though     permissible,   this   procedural
      improvisation is not without risk, as the sparse case law
      indicates. In such a pre-Franks hearing, the natural temptation
      for the court will be to invite and consider a response from the
      government. However, the court should not give the government an
      opportunity to present its evidence on the validity of the warrant
      without converting the hearing into a full evidentiary Franks
      hearing, including full cross-examination of government witnesses.
      We emphasize that the option to hold such a limited pre-Franks
                                        11
      hearing belongs to the district court, not the defendant. If the
      defendant’s initial Franks motion does not make the required
      ‘substantial preliminary showing,’ the court need not hold a pre-
      Franks hearing to provide the defendant a further opportunity to do
      so.

McMurtrey, 704 F.3d at 504-05 (emphasis added). See also, Haakenstad v.

Symdon, No. 16-CV-702-JDP, 2017 WL 6734191, at *2 (W.D. Wis. Dec. 29,

2017) (“But during this pre-Franks hearing, if the government presents

evidence to reinforce the validity of the challenged affidavit, then the presiding

judge must convert the pre-Franks hearing into a full Franks hearing and give

the defendant an opportunity to rebut the government’s evidence. Id. at 504–

05, 509–10.”).

      The case the government cited in its reply brief, United States v. Fuller, is

not binding on this court, and a court’s refusal to follow a case from another

circuit does not qualify as a manifest error of law. In any event, Fuller’s

discussion of McMurtrey contained the explicit proviso that the Sixth Circuit

“ha[d] not addressed whether a district court errs in considering evidence

submitted by the government to make the threshold determination of a

defendant’s entitlement to a Franks hearing.” Fuller, 2019 WL 1822801, at *3.

McMurtrey binds this court and this court has read McMurtrey to hold that a

district court errs by considering evidence from the government in deciding

whether to hold a Franks hearing.

      Perhaps Judge Joseph did not intend the September 6, 2018 hearing to

be anything more than an opportunity for her to ask the parties some

clarification questions. Even if that was her intent, the hearing—at which the

                                        12
parties discussed the defendants’ motion for a Franks hearing, and the

government presented evidence outside the four corners of the search warrant,

before Judge Joseph decided whether to grant the defendants’ motion for a

Franks hearing—was a pre-Franks hearing with the attendant risks discussed

in McMurtrey.

      The government asserts that even if the September 2018 hearing

constituted a pre-Franks hearing, this court should not have remanded to

Judge Joseph with the order that she conduct a Franks hearing. It says this

court either should rule on the request for a Franks hearing itself (without

reference to the letter produced in discovery), or remand to Judge Joseph to

either conduct a pre-Franks hearing or to conduct an evidentiary hearing on

the motion to suppress. The government points to the line from McMurtrey

where the Seventh Circuit said that

      [o]nce the government’s new evidence to explain the contradictions
      is removed from consideration, we are persuaded that McMurtey
      made a substantial preliminary showing that the search warrant for
      1514 West Aiken was obtained on the basis of deliberately or
      recklessly false information and/or material omissions.

McMurtrey, 704 F.3d at 511. The government relies on this language to assert

that this court should have analyzed whether the defendants had met their

burden for a Franks hearing without the benefit of the government’s

supplemental letter. But the government made that argument to the court in

its response opposing the objections to Judge Joseph’s order. Dkt. No. 75 at

10-11 (stating “[a]nd even assuming, arguendo, that there was any error, it was

harmless because the defendants failed to make the requisite ‘substantial

                                       13
preliminary showing’ to obtain a Franks hearing. For those reasons, the

defendants’ reliance upon McMurtrey is misplaced’” and discussing the fact of

McMurtrey). “Reconsideration is not an appropriate forum for rehashing

previously rejected arguments[.]” Caisse Nationale de Credit Agricole v. CBI

Indus., Inc., 90 F.3d 1264, 1270 (7th Cir. 1996). The court addressed this

argument in the “harmless error” section of its May 15, 2019 order. The

government has not identified any authority showing that this court made a

manifest error of law in remanding the case to Judge Joseph for a Franks

hearing.

IV.     Conclusion

      The court DENIES the government’s motions for reconsideration. Dkt. Nos.

83, 87.

        Dated in Milwaukee, Wisconsin this 11th day of July, 2019.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                        14
